Title: Thomas Jefferson to Thomas Jefferson Randolph, 6 May 1809
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


          
            
              Dear Jefferson
                Monticello May 8. 6. 09.
            
            Your’s of the 28th ult. came to hand by our last post.  I have consulted your father on the subject of your attending mr Godon’s lectures in mineralogy, and we consent to it so long as the Botanical lectures continue. we neither of us consider that branch of science as sufficiently useful to protract your stay in Philadelphia beyond the termination of the Botanical lectures. in what you say respecting the preservation of plants, I suppose you allude to mr Crownenshield’s specimens which I shewed you. but I could not have promised to give you his method because I did not know it my self. all I know was from Genl Dearborne, who told me that mr Crownenshield’s method was, by extreme pressure (with a screw or weight) on the substance of the plants but that he could never make it adhere to the paper until he used garlick juice either alone, or in composition with something else.  I communicated to mr Randolph your wish respecting the specimens of antimony. but how shall we convey them. by an unintended omission in the act of Congress allowing my letters to be free, they omitted those from me, mentioning those to me only. it will be corrected at their ensuing session as the letters of my predecessors were privileged both to & from. and in truth the office of president commits the incumbent, even after he quits office, to a correspondence of such extent as to be extremely burthensome. to avoid the expence of postage to mr Peale, I inclose his letter in yours, that it may be paid out of your funds. I send you one also for mr Hamilton, open for your perusal. when read, stick a wafer in it before delivery. attend particularly to the assurances of using his indulgence with discretion and to the study of his pleasure grounds as the finest model of pleasure gardening you will ever see. I wrote to Lemaire to send me some Vanilla & vinegar syrop, & that you would pay him for it on presenting my letter. I must desire you to send me 9 feet of brass chain to hang the Alabaster lamp you got for me. I inclose you 4. links as a specimen of the kind & size.  this was furnished me by Messrs Caldcleugh & Thomas, stationers No 66. & 68. Chesnut street at 67. cents per yard, who probably can furnish the same now. I must also pray you to get for me a gross of vial-corks of different sizes, & 4. dozen phials of 1. 2. 3. & 4. oz ounces, one dozen of each size—the largest mouthed would be the best as they are for holding garden seeds. I have not yet seen Dr Watson the family here are all well, and I recollect no small news of the neighborhood worth mentioning. we wish to hear from you oftener. God bless you.
            
              Th:
              Jefferson
          
          
            
            P.S. the above articles to be packed in a box addressed to Gibson & Jefferson & sent by water. it would be well if Lemaire’s articles were packed in the same box, as they would all come safer in one than two boxes. but for this purpose you must see him immediately, or he will have sent away his alone. I must pray you to put half a dozen pounds of scented hair powder into the same box. none is to be had here, & it is almost a necessary of life with me. to spare your funds I shall have the postage of this package paid here.
          
        